Wyly, J.
On the opposition of H. Hawford to the final account of B. Haynes, liquidator of the Clinton and Port Hudson Railroad Company, there was judgment for said Hawford on the twenty-sixth November, 1858, for $500, with'eight per cent, interest from fifth August, 1847, "to be ranked as one of the privileged law charges against said corporation.”
On the seventh June, 1867, a rule was taken on the present liquidator of said company, Charles McVea, to show cause why said judgment should not be allowed and paid as a privileged claim. This rule was made absolute, and the defendant has appealed.
The defendant, Charles McVea, liquidator, etc., sets up that when L. Sanders and others, commissioners of' said Railroad Company, filed their account, the plaintiff in this rule opposed the same, on the ground that no interest was allowed on his claim, and on the eleventh February, 1854, there was judgment on that opposition, dismissing the same and homologating the commissioner’s account.
This seems to be merely a contest about the interest on the claim of plaintiff in the rule.
The liquidator contends that the payment of interest is not warranted by law, and claims that if either judgment should be paid it is the one rendered on the opposition to the commissioner’s account, on the eleventh February, 1854.
This rule is based upon a judgment rendered contradictorily with B. Haynes, the former liquidator, on the twenty-sixth November, 1858, wherein the plaintiff recovered judgment for $500, with eight percent, per annum interest thereon, from the fifth August, 1847, with the rank of one of the privileged law charges against said corporation. No appeal has been taken, and that judgment is now “ res judicata."
The judgment of the eleventh of February, 1854, might have been used as a defense against the allowance of interest on the trial of the opposition to the liquidator’s account in 1858 It cannot be set up now.
The defendant will not be permitted to go behind that judgment and urge the defense which should have been made at the time.
It is therefore ordered that the judgment appealed from be affirmed with costs.